Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 26, 2007 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 85 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 72 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) If appropriate, check the following box: It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2007 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Capital Growth Portfolio, Emerging Markets Portfolio, Investment Grade Income Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio, Special Equities Portfolio and Utilities Portfolio have also executed this Registration Statement. Eaton Vance Balanced Fund A diversified fund seeking current income and long-term capital growth Eaton Vance Large-Cap Growth Fund A diversified fund seeking total return Eaton Vance Large-Cap Value Fund A diversified fund seeking total return Eaton Vance Small-Cap Growth Fund A diversified fund seeking long-term capital appreciation Eaton Vance Small-Cap Value Fund A diversified fund seeking long-term total return Eaton Vance Special Equities Fund A diversified fund seeking growth of capital Eaton Vance Utilities Fund A diversified fund seeking total return Prospectus Dated May 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Balanced Fund 5 Large-Cap Growth Fund 6 Large-Cap Value Fund 7 Small-Cap Growth Fund 8 Small-Cap Value Fund 9 Special Equities Fund 10 Utilities Fund 11 Fund Fees and Expenses 12 Investment Objectives & Principal Policies and Risks 16 Management and Organization ^ 20 Valuing Shares ^ 23 Purchasing Shares 23 Sales Charges ^ 26 Redeeming Shares ^ 28 Shareholder Account Features 29 Tax Information ^ 30 Financial Highlights 32 Balanced Fund 32 Large-Cap Growth Fund 34 Large-Cap Value Fund 36 Small-Cap Growth Fund ^ 37 Small-Cap Value Fund ^ 38 Special Equities Fund ^ 39 Utilities Fund ^ 40 2 Fund Summaries This page summarizes the investment objective and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Balanced Fund. Balanced Funds investment objective is to provide current income and long-term growth of capital. The Fund allocates its assets between common stocks and fixed-income securities. The Fund usually invests between 50% and 75% of its net assets in ^ equity securities and between 25% and 50% of its net assets in fixed-income securities (primarily corporate bonds, U.S. Government securities, mortgage-backed and asset-backed securities, and short-term investments). Fixed-income securities may be of any investment quality, but investment in securities rated below investment grade will be limited to not more than 5% of total assets.
